Citation Nr: 0001200
Decision Date: 01/13/00	Archive Date: 03/02/00

DOCKET NO. 96-33 293               DATE JAN 13, 2000 

On appeal from the Department of Veterans Affairs Regional Office
in Providence, Rhode Island

THE ISSUE

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from October 1992 to
December 1993.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a notice of disagreement in
writing received within one year of the decision being appealed
and, after a statement of the case has been furnished, a
substantive appeal received within 60 days of the issuance of the
statement of the case or within the remainder of the one-year
period following notification of the decision being appealed.

The present case arises from a January 1996 rating action, with
which the veteran expressed disagreement in February 1996. A
statement of the case was issued in March 1996, and the veteran
perfected his appeal upon receipt at the RO of a VA Form 9 (Appeal
to Board of Veterans' Appeals) in July 1996. A hearing, at which
the veteran testified was conducted by a hearing officer at the RO
in September 1996, and a supplemental statement of the case was
issued in March 1997. Thereafter, the case was forwarded to the
Board in Washington, DC.

In September 1999, the Board remanded the veteran's claim to the RO
for additional development which included a request that the RO
contact the veteran for additional information. The RO, however,
was unable to contact the veteran and was informed by the
Postmaster in Cranston, RI, that the veteran had moved and left no
forwarding address. The RO was also advised by the veteran's
representative that they had no more current address for the
veteran, and a telephone call to the veteran's telephone number of
record resulted in the discovery that the telephone had been
disconnected. Documentation of these attempts to locate the veteran
was entered in the file, and the case was returned to the Board.

2 -

FINDING OF FACT

The veteran's assertion that he has a psychiatric disability, which
is related to service, is not supported by medical evidence that
would render the claim for service connection for that disability
plausible under the law.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for service
connection for a psychiatric disorder. 38 U.S.C.A. 5107 (West
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered regarding this claim is
whether it is well grounded. 38 U.S.C.A. 5107 (West 1991); Gilbert
v. Derwinski, 1 Vet.App. 49 (1990). If it is not, the claim must
fall and there is no further duty to assist in its development. 38
U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990). This
requirement has been reaffirmed by the United States Court of
Appeals for the Federal Circuit, in its decision in Epps v. Gober,
126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348
(1998). That decision upheld the earlier decision of the United
States Court of Appeals for Veterans Claims (formerly known as the
United States Court of Veterans Appeals) which made clear that it
would be error for the Board to proceed to the merits of a claim
which is not well grounded. Epps v. Brown, 9 Vet.App. 341 (1996).
See Morton v. West, 12 Vet. App. 477, 480 (1999) (noting that the
Federal Circuit, in Epps v. Gober, supra, "rejected the appellant's
argument that the Secretary's duty to assist is not conditional
upon the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, in
order to establish that a claim for service connection is well-
grounded, there must be competent evidence of. (1) a current
disability (a medical diagnosis); (2) the incurrence or

3 -

aggravation of a disease or injury in service (lay or medical
evidence); and (3) a nexus (that is, a link or a connection)
between the in-service injury or aggravation and the current
disability. Competent medical evidence is required to satisfy this
third prong. Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). See Elkins v. West,
12 Vet.App. 209 (1999) (en banc). "Although the claim need not be
conclusive, the statute [38 U.S.C.A. 5107] provides that [the
claim] must be accompanied by evidence" in order to be considered
well grounded. Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992). In
a claim of service connection, this generally means that evidence
must be presented which in some fashion links the current
disability to a period of military service or to an already
service-connected disability. 38 U.S.C.A. 1110 (West 1991); 38
C.F.R. 3.303 (1996); Rabideau v. Derwinski, 2 Vet.App. 141, 143
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be true
for purposes of determining whether it is well grounded. King v.
Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of medical
diagnosis or causation, however, do not constitute competent
evidence sufficient to render a claim well grounded. Grottveit v.
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet.App.
492, 495 (1992).

Under applicable criteria, service connection may be granted for
disability resulting from disease or injury which was incurred in
or aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1999).

A review of the veteran's service medical records in this case
discloses that he was diagnosed to have a personality disorder
following a suicide attempt in September 1993. Shortly thereafter,
the veteran was discharged from the service due to this personality
disorder. Under basic principles relating to service connection, a
lifelong pattern of action or behavior manifesting developmental
defects or pathological trends in the personality structure due to
a personality disorder is considered to be of preservice origin,
and personality disorders are not diseases or injuries within the
meaning of applicable legislation. See 38 C.F.R. 3.303(c).

- 4 -

The first medical record on which the veteran is diagnosed to have
an acquired psychiatric disorder (as opposed to a personality
disorder) is the report of the examination conducted for VA
purposes in November 1995. At that time, the veteran was diagnosed
as having a general anxiety disorder, a dysthymic disorder, and a
personality disorder which the examiner concluded had existed prior
to the veteran's military service. The examiner did not express any
opinion on the question of whether any symptoms noted in service
could be attributed to any psychiatric disorder, as opposed to a
personality disorder.

As noted above, the law is clear that a personality disorder is not
a disability for which service connection may be granted for VA
compensation purposes. 38 C.F.R. 3.303(c), 4.9, 4.127 (1998). See
Winn v. Brown, 8 Vet.App. 510,516 (1996), affd, 110 F.3d 56 (Fed.
Cir. 1997) (specifically holding that "38 C.F.R. 3.303(c), as it
pertains to personality disorder, is a valid exercise of the
authority granted to the Secretary of Veterans Affairs"). See also
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

As indicated in the Introduction to this decision, the Board
remanded the veteran's claim in September 1999. This was done
because, during the examination conducted in November 1995, the
veteran had identified a private source from whom he indicated he
had received psychiatric treatment while still in service, and it
did not appear that an attempt to obtain records of that treatment
had been made. As also described above, however, the RO was unable
to obtain any additional records while the case was in Remand
status, because they were unable to contact the veteran to secure
the particulars of this private treatment (such as the time and
place it was received) or the necessary authorization to obtain it.
In view of this, we are left with the evidence as it stood when the
case was last before the Board.

As summarized above, the medical evidence in this case shows that
the veteran was considered to have a psychiatric disorder and a
personality disorder that existed prior to service. It also shows
that he continues to have these disorders. The service medical
records, however, show only treatment for a personality disorder.
Since this evidence fails to show the presence of the claimed
disability in service (a

- 5 -

personality disorder not being considered a disability for purposes
of awarding service connection) there is no competent evidence
linking the veteran's current psychiatric disorder to service; and
no medical evidence that any preservice psychiatric disorder was
aggravated by service. It is therefore the Board's view that the
veteran has failed to satisfy the threshold requirement for
submitting a well- grounded claim for service connection for a
psychiatric disability, as set out in the judicial precedent in
Caluza, supra, and as imposed by 38 U.S.C.A. 5107(a). In view of
this, there is no duty to assist the veteran further in the
development of his claim, and the Board does not have jurisdiction
to adjudicate it. Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v.
Brown, 6 Vet.App. 136 (1994). As claims that are not well grounded
do not present a question of fact or law over which the Board has
jurisdiction, the claim for service connection for a psychiatric
disorder must be denied.

In reaching this conclusion, the Board has considered the veteran's
essential contention that the evidence shows his psychiatric
disorder either had its onset in service, or was aggravated by
service. With all due respect for these contentions, however, we
must note that, in essence, they are his medical opinions, and
neither the veteran nor his representative is competent, as a lay
person, to offer medical opinions. See Voerth v. West, 13 Vet.App.
117, 120 (1999) ("Unsupported by medical evidence, a claimant's
personal belief, no matter how sincere, cannot form the basis of a
well-grounded claim."). See also Bostain v. West, 11 Vet.App. 124,
127 (1998), citing Espiritu, supra; Carbino v. Gober, 10 Vet.App.
507, 510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a
layperson is generally not capable of opining on matters requiring
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3 d 1434
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Accordingly, the veteran's contentions may not be considered
sufficient to establish that his claim for service connection for
a psychiatric disorder is well grounded. There simply is no
competent evidence that there occurred in service, the onset of any
psychiatric disorder, or the aggravation of a psychiatric disorder
that existed prior to service. Rather, the evidence clearly shows
that the only relevant treatment

- 6 -

in service was for a personality disorder, which is not a
disability for which service connection may be obtained.

It is unfortunate that, as noted above, efforts by the RO to locate
the veteran were unsuccessful. Thus, the veteran's unavailability
to provide information which might have been helpful in his claim
may have prevented pertinent evidence from being obtained. We must
emphasize that, even if this claim were well grounded, VA's duty to
assist a claimant is not a one-way street; the veteran also has an
obligation to assist in the adjudication of his claim. Wood v.
Derwinski, 1 Vet.App. 190, 193 (1991). The veteran must be prepared
to meet his obligations by cooperating with VA's efforts to secure
all relevant evidence supporting his claim. See Olson v. Principi,
3 Vet.App. 480 (1992). "In the normal course of events, it is the
burden of the veteran to keep the VA apprised of his whereabouts.
If he does not do so, there is no burden on the part of the VA to
turn up heaven and earth to find him." Hyson v. Brown, 5 Vet.App.
262, 265 (1993).

ORDER

Service connection for a psychiatric disorder is denied.

ANDREW J. MULLEN 
Member,,Board of Veterans' Appeals

7 -



